Citation Nr: 1037941	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to accrued benefits based on unreimbursed medical 
expenses in excess of $1246.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to January 1948.  
The Veteran died in October 2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted $801 in accrued benefits based on the 
additional amount of pension benefits the Veteran was entitled to 
prior to his death.  A July 2008 decision granted another $445 in 
accrued pension benefits based on an error in the previous 
calculation.  Accordingly, the total amount of accrued benefits 
the appellant has already received ($1246) is reflected above.  

In June 2010, the appellant presented testimony at a personal 
hearing conducted at the Huntington RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran was in receipt of special monthly pension based 
on aid and attendance at the time of his death in October 2005.

3.  The Veteran submitted a medical report for unreimbursed 
medical expenses in the amount of $1782 in March 2005.

4.  The appellant submitted a medical report for unreimbursed 
medical expenses in the amount of $2002.73 in January 2006. 

5.  The Veteran paid $78.20 in Medicare premiums per month in 
2005.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits based on 
unreimbursed medical expenses in excess of $1246.00 have not been 
met.  38 U.S.C.A. §§ 101, 501, 1503, 1521, 1522, 5103, 5103A, 
5107, 5112, 5121 (West 2002); 38 C.F.R. 
§§ 3.271-3.273, 3.660, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the appellant in January 2006 with regard to the 
claim for service connection for accrued benefits based on 
unauthorized medical expenses.  The letter addressed all of the 
notice elements and was sent prior to the initial unfavorable 
decision by the AOJ in October 2006.  In this case, the fact that 
the notice did not address either the relevant rating criteria or 
effective date provisions, was harmless error because the claim 
is being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the appellant at every 
stage of this case.  All records pertinent to the claim are in 
the claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  VA has also assisted the 
appellant and her representative throughout the course of this 
appeal by providing them with a SOC, which informed them of the 
laws and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.


LAW AND ANALYSIS

The law governing claims for accrued benefits provides that, upon 
the death of a veteran, periodic monetary benefits authorized 
under laws administered by VA to which a payee was entitled at 
his death under existing ratings or decisions or those based on 
evidence in the file at date of death, and due and unpaid will, 
upon the death of such person, be paid to his spouse.  38 C.F.R. 
§ 3.1000(a)(1)(i).  The person that bore the expense of the 
Veteran's last sickness and/or burial may be paid periodic 
monetary benefits to which he was entitled at the time of his 
death based on existing rating decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a)(5).

The Board notes that 38 U.S.C.A. § 1521(a) provides improved 
(non-service connected) pension benefits to a veteran of a period 
of war who is permanently and totally disabled from non-service 
connected disability not the result of his willful misconduct.  
Specifically, basic entitlement exists if, among other things, 
the veteran's income is not in excess of the applicable maximum 
allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as 
changed periodically and reported in the Federal Register.  See 
38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is 
periodically increased from year to year.  38 C.F.R. § 3.23(a).  
The maximum rates for improved pension shall be reduced by the 
amount of the countable annual income of the veteran.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a 
veteran's pension shall be denied or discontinued based upon 
consideration of the annual income of the veteran, the veteran's 
spouse, and the veteran's children.  38 U.S.C.A. § 1522(a); 38 
C.F.R. § 3.274.

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included except 
for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 
3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security 
Administration (SSA) is not specifically excluded under 38 C.F.R. 
§ 3.272, nor is the SSA income of a spouse.  Such are therefore 
included as countable income.  Under applicable criteria, 
payments of death pension benefits are made at a specified annual 
maximum rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3, 3.23 (2009).  Payments of any kind, from any 
source, shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. §§ 3.271, 3.272 (2009).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses in excess of five percent of the 
MAPR, which have been paid.  Medical expenses in excess of five 
percent of the MAPR, which have been paid, may be excluded from 
an individual's income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  
Exclusions from countable income for the purpose of determining 
entitlement to pension also include amounts paid for a veteran's 
just debts, expenses of last illness and burial, to the extent 
such burial expenses were not reimbursed by VA.  38 C.F.R. § 
3.272(h).

The appellant contends that she is entitled to additional accrued 
benefits based on unreimbursed medical expenses.  Specifically, 
the appellant contends that VA did not properly consider her 
January 2006 medical expense report in which she requested that 
the countable income be reduced by $2002.73 of unreimbursed 
medical expenses.  

The evidence of record reflects that the Veteran was in receipt 
of special monthly pension based on the need for aid and 
attendance effective from September 9, 2000, at the time of his 
death in October 2005.  The Board is concerned with the time 
frame January 1, 2005, to October 1, 2005, a period of nine 
months, when calculating the amount of accrued pension benefits.  
As to the 2005 pension year, information of record shows that the 
Veteran had a dependent spouse, the appellant.  Effective 
December 1, 2004, the MAPR for a Veteran and one dependent based 
on aid and attendance was $20,099.00.  

As to the 2005 annual income, the Veteran's monthly SSA income 
rate was $706.20 and the appellant's monthly SSA income rate was 
$523.20.  The Veteran's monthly pension income rate was $468.00.  

In March 2005, the Veteran submitted a medical report for 
unreimbursed medical expenses in the amount of $1782.00 for 
medical expenses incurred from January to December 2004.  In 
January 2006, the appellant submitted a medical report for 
unreimbursed medical expenses in the amount of $2002.73 for 
medical expenses incurred from January to October 2005.  
Additionally, as reflected on the revised July 2008 unreimbursed 
medical expenses report, the Veteran also paid $78.20 in monthly 
Medicare premiums not previously claimed by the appellant on the 
January 2006 form.  

A review of the accounting worksheets used to calculate the 
amount of accrued benefits reveals that the previously authorized 
amount of $1246.00 was correct.  In this regard, at the time of 
the Veteran's death, he had already been paid $4212.00 ($468.00 * 
9) in pension benefits.  However, the $468.00 monthly amount did 
not take into consideration the Veteran's unreimbursed medical 
expenses of $1782.00 incurred from December 2004 to January 2005 
and his unreimbursed medical expenses of $2706 ($2002.73 + 
($78.20 * 9)).  These unreimbursed medical expenses are less the 
pension rate of $13,309.00 for a Veteran with one dependent.  
38 C.F.R. § 3.272(g).  When these unreimbursed medical expenses 
are factored in, the Veteran's monthly pension rate for the 
period January 1, 2005, to February 1, 2005 should have been 
$538.00 and for the period February 1, 2005, to October 1, 2005, 
should have been $615.00.  Thus, when the amount the Veteran was 
previously paid ($4212.00) is subtracted from the amount he 
should have been paid when his unreimbursed medical expenses are 
included, $5458.00, ($538.00 + ($615.00 * 8)) it is apparent that 
the appellant was correctly entitled to $1246.00, which she was 
paid as authorized by October 2006 and July 2008 decisions, and 
no more.  

The Board observes that the appellant submitted an application 
for burial benefits in November 2005 in the amount of $5016.19.  
She indicated that none of the amount had been paid.  In January 
2006, the applicable funeral home was reimbursed $975.00 by VA.  
Importantly, in February 2006, the appellant indicated that she 
received an additional $255.00 in burial benefits from the SSA 
and has not had to pay any debts due to the death of her husband.  
Based on this statement and the lack of additional outstanding 
burial expenses identified in the record to include during her 
hearing, the Board concludes that there are no additional burial 
expenses to consider when calculating the Veteran's income.  
38 C.F.R. § 3.372(h).


ORDER

Entitlement to accrued benefits based on unreimbursed medical 
expenses in excess of $1246.00, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


